Order entered September 20, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00894-CV

                                   ERIC DRAKE, Appellant

                                                V.

                                SUNHEE PI, ET AL., Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-01374-E

                                            ORDER
       We GRANT appellant’s September 18, 2013 motion for an extension of time to file a

motion to review the trial court’s September 13, 2013 order sustaining the contest to his affidavit

of indigence. Appellant shall file his motion to review on or before September 30, 2013.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE